DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of U.S. Patent No. 8,171,511 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely an obvious variation of the patented claims.

With respect to claims 1, 11, these claims are directed to a method, apparatus whereas patented claim 2 is directed to a system and while differing in statutory class, are related to the same invention. The instant claims lack the server, splicer, and edge device. The claims also don’t include a cue tone, however this corresponds to the claimed “data” and thus are broader in scope. Both sets of claims however receive an indicator, be it a cue tone or data, a start time and end time for a respective break, and allocate and deallocate bandwidth for the addressable break.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,077,757 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely an obvious variation of the patented claims.

With respect to claims 1, 11, these claims are directed to a method, apparatus whereas patented claim 5 is directed to a method and while differing in statutory class, are related to the same invention. The instant claims lack the edge device. The claims also don’t include the “trigger”, however this corresponds to the claimed “data” and thus .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,560,396 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely an obvious variation of the patented claims.

With respect to claims 1, 11, these claims are directed to a method, apparatus whereas patented claim 1 and 4 are directed to a method and system and while differing in statutory class, are related to the same invention. The instant claims lack the edge device, server, splicer and receiver. The claims also don’t include the “trigger”, however this corresponds to the claimed “data” and thus are broader in scope. Both sets of claims  however receive an indicator, be it a trigger  or data, a start time and end time for a respective break, and allocate and deallocate bandwidth for the addressable break and thus are merely obvious variations of one another.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, and 14 of U.S. Patent No. 9,866,880 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely an obvious variation of the patented claims.

With respect to claims 1, 11, these claims are directed to a method, apparatus and CRM whereas patented claim 1 and 8 are directed to a method and system and while differing in statutory class, are related to the same invention. The instant claims lack the edge device, server, and splicer. The claims also don’t include the “trigger”, however this corresponds to the claimed “data” and thus are broader in scope. Both sets of claims  however receive an indicator, be it a trigger  or data, a start time and end time for a respective break, and allocate and deallocate bandwidth for the addressable break and thus are merely obvious variations of one another.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, and 14 of U.S. Patent No. 10,257,550 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely an obvious variation of the patented claims.

With respect to claims 1, 11, these claims are directed to a method, apparatus and correspond to patented claims 1, 8 and 15. The instant claims lack the edge device, server, and splicer. The instant claims “data” limitation corresponds to the “data associated with the trigger” limitation in the patent and thus is broader in scope. The instant claims merely receive a content stream opposed to an addressable content stream in the parent patent. Both sets of claims  however receive an indicator, be it a trigger  or data, a start time and end time for a respective break, and allocate and .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2006/0293954) in view of Cherry et al. (US 2008/0034386), and further in view if Plamondon (US 2008/0229025).

Claim 1, Anderson teaches a method comprising:
determining a start time (i.e. trigger 1530) of targeted addressable content in a digital content transmission (p. 0077, 0207-0208, 10140);
de-allocating, after the targeted addressable content has been output, the portion of available bandwidth (i.e. , bandwidth is no longer allocated to distribute that content to the particular device) (p. 0211-0212).
	Anderson is silent regarding a method comprising:
allocating, prior to the start time of the targeted addressable content, and not prior to a start time of the digital cable content transmission, a portion of available bandwidth to the content transmission, wherein the allocation is based on:

(b) a non-linear priority of receiving a request for the available bandwidth.
Cherry teaches a method comprising:
“allocating, prior to the start time of the targeted addressable content, and not prior to a start time of the digital cable content transmission (i.e. policy manager allocates for ads), a portion of available bandwidth to the content transmission” (p. 0022-0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided ad selection manager as taught by Cherry to the system of Anderson to allocate bandwidth to the ad slots (p. 0022-0030).
Plamondon teaches the specific feature of:
wherein the allocation is based on:
(a) a first-come-first served priority of receiving a request (i.e. request queue) for the available bandwidth (p. 0469);
(b) a non-linear priority of receiving a request for the available bandwidth (i.e. LIFO) (p. 0469).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided first come first serve bandwidth allocation as taught by Plamondon to the system of Anderson to manage requests to the server (p. 0469).



Claim 3, Anderson teaches the method of claim 1, further comprising transmitting, starting at the start time, the targeted content (i.e. delivery content at certain times) (p. 0211-0212).

Claim 4, Anderson teaches the method of claim 3, wherein the targeted content is transmitted to a receiver (i.e. assets are sent to specific CPE addresses) (p. 0207-0208).

Claim 5, Anderson teaches the method of claim 1, wherein determining the start time of the targeted content comprises receiving data indicating at least the start time of the targeted content (i.e. content from opportunistic asset channel bandwidth 1654 is provided) (p. 0211-0212).

Claim 6, Anderson teaches the method of claim 5, wherein the data comprises at least one of a trigger and a cue tone (i.e. cue tone with pre-roll that indicates the start of the break) (p. 0077, 10140).



Claim 8, Anderson teaches the method of claim 1, further comprising switching from the content transmission to targeted content starting at the start time.

Claim 9, Anderson teaches the method of claim 1, wherein the targeted content comprises a targeted advertisement (p. 0243, 0246-0247).

Claim 10, Anderson teaches the method of claim 1, wherein at least a portion of the content transmission comprises non-directed content (i.e. advertisements) (p. 0243, 0246-0247).

Claim 11 is analyzed and interpreted as an apparatus of claim 1.
Claim 12 is analyzed and interpreted as an apparatus of claim 2.
Claim 13 is analyzed and interpreted as an apparatus of claim 3.
Claim 14 is analyzed and interpreted as an apparatus of claim 5.
Claim 15 is analyzed and interpreted as an apparatus of claim 8.
Claim 16 recites “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 1. Anderson inherently teaches “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 1.
 Claim 17 recites “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 2. Anderson inherently teaches “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 2.
Claim 18 recites “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 3. Anderson inherently teaches “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 3.
Claim 19 recites “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 5. Anderson inherently teaches “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 5.
Claim 20 recites “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 8. Anderson inherently teaches “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 8.

Claim 21, Anderson is silent regarding the method of claim 1, wherein the allocation is based on:
(b) the non-linear priority of receiving the request for the available bandwidth.
Plamondon teaches the method of claim 1, wherein the allocation is based on:
(b) the non-linear priority of receiving the request for the available bandwidth (i.e. LIFO) (p. 0469).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided first come first serve bandwidth allocation as taught by Plamondon to the system of Anderson to manage requests to the server (p. 0469).

Claim 22 is analyzed and interpreted as an apparatus of claim 21.

Claim 23 recites “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 21. Anderson inherently teaches “a non-transitory computer-readable storage medium storing instructions that when executed by an apparatus cause the apparatus to” perform the steps of claim 21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/13/2021